Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on September 28, 2020, assigned serial 17/034,795 and titled “ROBOT LOCALIZATION WITH CO-LOCATED MARKERS”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a robotic device, a non-transitory computer readable medium comprising instruction executable by at least one processor to cause the at least one processor to perform functions and method which includes at least the steps of determining locations of a plurality of mapped markers in a map of an environment of a robotic device; determining a visibility region for each of the plurality of mapped markers; detecting a set of detected markers based on sensor data from the robotic device; identifying a plurality of matches between detected markers and mapped markers such that each match includes a detected marker within a threshold distance of a mapped marker, wherein the mapped marker satisfies a visibility constraint based on the visibility region of the mapped marker and a current position of the robotic device; and determining a location of the robotic device in the environment relative to the map based on the plurality of matches (claims 1, 19 and 20).
Claims 1-20 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
February 25, 2022	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661